Title: To George Washington from Moustier, 11 May 1790
From: Moustier, Eléanor-François-Elie, comte de
To: Washington, George



Sir,
Paris May 11th 1790

The desire which I have had to multiply the portraits which Mad. de Brehan has made of you, has deprived her of the original for five months, which has remained during that time in the hands of the Engraver—Our citizens of all denominations are at this day more or less taken off from their habitual occupations—and their functions, civil or military, absorb the greater part of their time—employed in trying to establish liberty between depostism, which has been overturned, and licentiousness which is eager to replace it. Accept, with goodness, I pray, Sir, the homage which I have the honor to make in the accompanying proofs—Mad. de Brehan will profit of the first certain opportunity which presents to address to Madam Washington the medallion intended for her—in the mean time, She will make a copy of the original for herself.
The Country in which I dwell at this moment ought no longer to be considered as that which I knew before I went to America. If excesses procure but rarely the happiness which they hold out, the virtuous and prudent part of the french nation ought to tremble.
“Without proper men to govern the best laws are a mere dead letter” said a Sage to me a short time before my departure from the United States—who more than we ought at this day to be convinced of it. The kingdom of France has been deeply wounded, and the remedies employed in its cure may prove fatal. I fear that many of those employed in restoring us are not sincere or sufficiently enlightened—There are among the principals, men of whom I have suspended my judgment till now—we cannot sound their intentions—actions wear frequently different aspects. Time indicates what ought to fix opinion.
I experience a solace of the chagrins caused by the situation of my own country, in learning the state of yours, Sir, which has

the happiness to be guided by a chief capable of giving life to the laws. No one more sincerely and feelingly interests himself than I do in the successes of the United States and particularly in yours. I avow frankly that I cannot conceive the possibility of maintaining the prosperity of a great Empire without great means, and consequently without great force in the execution. It was not necessary to be convinced of this that I should within two years become a witness of two revolutions in opposite senses. In seeing on one side a great executive Power created—on the other, one, altogether established, overturned, and which, he who was clothed with it, offered of himself to regulate by the usage of wise laws. The want of this great and indispensable resource holds us at this day in an anarchy which cannot cease but by the establishment of this legal resource, and for which I cannot see a substitute, notwithstanding the endeavor⟨s⟩ of ambitious and metaphysical men. I am, with respect, Sir, your most humble and most obedient Servant

The Count de Moustier.

